PER CURIAM.
Michael Davis, a/k/a Anthony Lee Thomas, appeals the sentence imposed by the trial court on September 9, 1998, after this court had reversed his original sentence. See Davis v. State, 709 So.2d 641 (Fla. 2d DCA 1998), affirmed, 753 So.2d 1284 (Fla.2000). We affirm the new sentence. To avoid any confusion, we note that this court issued its mandate in the first appeal on May 19, 1998. The order we entered thereafter on the State’s untimely motion to stay issuance of that mandate did not deprive the trial court of jurisdiction to sentence Mr. Davis during the pendency of the appeal in the supreme court.
ALTENBERND, A.C.J., and WHATLEY, J., and DANAHY, PAUL W., (Senior) Judge, Concur.